IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                    IN AND FOR KENT COUNTY


STATE OF DELAWARE                         :
                                          :
 v.                                       :     ID. No. 1203011242
                                          :
DARRYL L. WARNICK,                        :
                                          :
                Defendant.                :

                                        ORDER

      On this 16th day of October, upon consideration of the Defendant’s Motion For
Postconviction Relief, the Commissioner’s Report and Recommendation, and the
record in this case, it appears that:
      1. The Defendant, Darryl L. Warnick (“Warnick”), pled guilty on May 24,
2012, to two counts of Rape in the Second Degree Victim less than Twelve Years
Old. He also faced forty additional counts of Rape in the Second Degree Victim less
than Twelve Years Old, two counts of Child Abuse, two counts of Continuous Sexual
Abuse of a Child, forty counts of Unlawful Sexual Contact in the Second Degree and
two counts of Endangering the Welfare of a Child. Nolle prosequis were entered by
the State on all but the two Rapes in the Second Degree Charges, in exchange for
Warnick’s guilty plea. The Court sentenced Warnick, in accordance with the Plea
Agreement, to thirty-three years incarceration, suspended for varying levels of
probation after serving twenty-three years.
      2. The Defendant did not appeal his conviction or sentence to the Delaware
Supreme Court; instead he filed, pro se, the pending Motion For Postconviction
Relief pursuant to Superior Court Criminal Rule 61 in which he alleges ineffective
assistance of counsel. More particularly, he claims he was bribed by counsel to plead
guilty, and his attorney failed to investigate mitigating evidence relevant to his
sentence.   3. The Court referred this motion to Superior Court Commissioner
Andrea M. Freud pursuant to 10 Del. C. §512(b) and Superior Court Criminal Rule
62 for her to provide proposed findings of facts and conclusions of law.
      4. The Commissioner filed her Report and Recommendation concluding that
the Motion For Postconviction Relief should be denied, because it is procedurally
barred and without merit.
      5. No objections to the Report have been filed.
      NOW, THEREFORE, after de novo review of the record in this action, and
for reasons stated in the Commissioner’s Report and Recommendation dated October
25, 2013,
      IT IS ORDERED that the Commissioner’s Report and Recommendation is
adopted by the Court, and the Defendant’s Motion for Postconviction Relief is
DENIED.


                                                   /s/Jeffrey J Clark
                                                          Judge




                                         2